GOFF, J.
(dissenting). In planning the erection of a building and supervising its erection, an architect, no less essentially than a carpenter, mason, or materialman, adds to its value. In erecting a building at a cost' of $80,000, exclusive of architect’s services, of which the market value is 6 per cent., those services add 6 per cent, of $80,000 *137to its value. Cost is some evidence of value, and the only evidence-before us, except as to the value of an architect’s services. The value of- the building which plaintiff proposed to erect, including those-services, would therefore be $84,800. That would be its value in exchange. It could be converted into that amount of money. But defendant contracted to furnish the services of an architect at 4 percent., 2 per cent, under market rates, so that the actual cost of the proposed building would have been $83,200. Plaintiff’s balance sheet, after changing book values to real values, would show a profit of $1,600. Owing to defendant’s breach of contract, plaintiff will have a building costing $60,000, plus $3,600 for architect’s services at the usual rate, or $63,600 in all, and it will have a building worth $63,600. Its balance sheet will show no profit. Plaintiff has been damaged in the sum of $1,600, in addition to small items of damage found by the-trial court; but, as plaintiff claims a smaller amount, and no more-than has been awarded, the judgment should be affirmed, with costs.